         Case 1:18-cv-10901-GAO Document 58 Filed 06/20/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
BUNTHOEUN KONG                             )
                                           )
                                           )
                  Petitioner,              )
      v.                                  )     C.A. No. 18-10901-GAO
                                          )
KEVIN MCALEENAN, et al.,                  )
                                          )
                  Respondents.            )
                                           )

                       NOTICE OF WITHDRAWAL OF APPEARANCE

       Pursuant to L.R. 83.5.2(c)(1), please note the withdrawal of appearance of Jessica P.

Driscoll, Assistant United States Attorney, on behalf of the Respondents.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Jessica P. Driscoll
                                              Jessica P. Driscoll, BBO No. 655394
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John Joseph Moakley U.S. Courthouse
                                              1 Courthouse Way - Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3398
Dated: June 20, 2019                          Jessica.Driscoll@usdoj.gov


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants by First Class Mail.

                                              /s/ Jessica P. Driscoll
                                              Jessica P. Driscoll
Dated: June 20, 2019                          Assistant United States Attorney
